Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondreddy et al. (US 20200304402 A1) - path computation includes generating, by a Path Computation Client (PCC), a path computation element communication protocol (PCEP) message, whereby the PCEP message comprises a characteristic associated with a level of protection of a Protection Label Switch path (LSP) with a Working LSP; and transmitting, by the PCC, the PCEP message to a Path Computation Element (PCE), for path computation, but does not disclose create a traffic policy that defines a Label Switched Path (LSP) configured to route data traffic in a unitary direction in a data plane of a telecommunications network, the LSP configured to route the data traffic from a source router of an initial network domain to a destination router of a final network domain, wherein the initial network domain and the final network domain are controlled by different controllers and distribute the traffic policy and protection policy in the telecommunications network via the Path Computation Element Protocol (PCEP), wherein the protection policy is communicated between the different controllers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462